This case is controlled by the decision in Irwin v. Willis, ante, 463, and the judgment is reversed on condition that the defendant, The Arlington Corporation, give the bond offered in its amendment of February 21, 1947, the bond to be approved by the court, and that the said defendant comply with the other offers made in the said amendment; otherwise, the said judgment to stand affirmed.
Judgment reversed on condition. Jenkins, Chief Justice, Bell, Wyatt, Head and Candler, Justices, and Boykin, Judge, concur. Atkinson Justice, disqualified.
        No. 15849. JUNE 12, 1947. REHEARING DENIED JULY 11, 1947.
Justice Atkinson being disqualified, Judge Boykin was designated for this case.